Opinion by
Mr. Justice Mitchell,
So far as a cause of action is stated in the bill it is one for slander or libel, and cognizable at law. It is urged that the injury is a continuing one, for which there is no accurate measure of damages, and therefore is within the province of equity. But even in that class of cases the complainant’s right must be so clear as to be practically conceded, or it must first be established by the verdict of a jury. In the present case complainant’s right of action depends on facts, the burden of proof of which is on complainant, and which necessarily are for a jury in the first instance. The want of equity being apparent on the face of the bill, the demurrer was properly sustained.
Decree affirmed.